Rosenberry, J.
In this case the amount earned for the year ending October 31, 1921, applicable .to depreciation and return on invested capital was $24,073.10. The valuation of the property as fixed by the Commission was $390,225 as óf October 31, 1921, the date of the investigation. The Commission found that the utility was entitled to- earn eight per cent, return on invested capital and two per- cent, depreciation. It was entitled to net earnings of $39,022.50. We see no basis, .therefore, for the reasons stated in the Chippewa Falls Case, upon which the Commission could, acting within its authority, set aside the existing rate as unjust or unreasonable. The Commission arrived at its conclusion by substituting for the experience of the company estimates as to future revenues and future operating costs. In setting aside the existing rate the Commission cannot substitute *106for the experience of the company its estimates as to future revenues and operating costs. The net earnings of the company for the year ending October 31, 1921, was a completed operation. Estimates as to revenues could not change the fact as it existed. If it be assumed that the Commission, where there is evidence to show that an existing rate is unlawful, is justified in basing the substituted rate upon estimates, we cannot see how estimates can be used to establish the unlawfulness or unreasonableness of an existing rate. There is no attempt to sustain the order of the Commission in the case on any other basis than that of estimates. There is no claim that the management is wilfully extravagant or that plaintiff improperly administers its property.
For the reasons stated in the Chippewa Falls Case, the order cannot be sustained.
By the Court.- — -Judgment appealed from is reversed, and cause remanded to the circuit court with directions to entel-an order vacating and setting aside the order dated February 28, 1922.